Exhibit 10.8
INVESTMENT ADVISORY AGREEMENT

     
 
   
Between:
  Dated: January 7, 2011

Horizon Cash Management L.L.C. (“Horizon”)
and
Campbell Global Trend Fund, L.P.,
Global Trend Series (USD) (the “Client”)
Horizon and the Client hereby agree as follows:
     1. Investment Advisory Services; Discretionary Authority. The Client hereby
agrees to open a trust account and deposit funds with the Custodian referred to
in Paragraph 2, such funds will be used to purchase securities and other
obligations consistent with the investment objectives and guidelines contained
in Appendix 1 hereto. Horizon shall have the sole power and discretion with
respect to the purchase of any such securities or obligations and with respect
to the authorization and execution of transactions for the account of the Client
within the classifications of securities or obligations and pursuant to the
investment objectives and guidelines contained in Appendix 1 hereto until
Horizon receives written notice of termination from the Client.
     2. Custody. All funds and securities in the Client’s account will be held
by The Northern Trust Company, as custodian (the “Custodian”), pursuant to a
Custody Agreement, a copy of which has been provided to Horizon, unless the
Client designates a different custodian and provides Horizon with a limited
power of attorney and a copy of the relevant Custody Agreement.
     3. Ownership. Horizon shall neither own nor have any interest in securities
or funds deposited into the account of the Client under this Agreement. All
funds and securities deposited and held at the Custodian shall be held for the
benefit of the Client and shall be the property of the Client and not Horizon.
     4. Investment Objectives. Horizon will be available to consult with the
Client with respect to the investment objectives and needs of the Client.
     5. Non-Exclusivity. The Client understands and agrees that nothing herein
shall restrict the ability of Horizon or any of its principals, employees or
affiliates to engage in any transactions for its (or their) own account and for
the account of others. The performance of such services for others shall not be
deemed to violate or give rise to any duty or obligation to the Client.

-1-



--------------------------------------------------------------------------------



 



     6. Allocation. Horizon will act in a fair and reasonable manner in
allocating suitable investments among the Client’s account and all other
accounts advised by Horizon or any of its affiliates, but the Client
acknowledges that equality of treatment cannot be assured in all situations.
     7. Management Fee. The Client agrees to pay Horizon an annualized fee based
on the percentage of the principal amount of the Client’s assets under
management by Horizon, computed and accrued on the daily balance maintained in
the account by the Client. The percentage is determined by the following scale:

          Assets Under Management   Tiered Management Fee
 
       
First $200,000,000
    .12 %
Next $100,000,000
    .10 %
Next $200,000,000
    .08 %
Next $500,000,000
    .06 %
Anything Over $1,000,000,000
    .04 %

Horizon shall send to the Client on a monthly basis an invoice which shows the
amount of the management fee, the principal amount of assets on which such fee
was based and the specific manner in which the fee was calculated. The Client
reserves the right to use the average daily market value provided by the
Custodian to confirm the accuracy of Horizon’s fees and may be used as the final
determinant of payment amount. The invoice is payable within 10 business days of
receipt and the Client will notify Horizon within five business days after
receipt of the statement of any objections or exceptions.
     8. Other Fees and Expenses. Custodial fees and related securities
transaction fees will be paid directly by the Client.
     9. Withdrawals; Pledges; Hypothecation. It is understood and agreed that
the Client shall be able to withdraw all or any part of the funds on deposit
with the Custodian or add additional funds thereto upon notice to Horizon,
subject to the specific notice guidelines established by Horizon as may be in
effect from time to time. Horizon is authorized to receive and act upon
instructions from the persons named in Appendix 2 hereto as authorized
representatives of the Client (“Authorized Representatives”) which Horizon, in
good faith, believes to have been provided by such persons. The Client may add
or delete Authorized Representatives upon written notice to Horizon. The Client
retains the right to pledge or hypothecate the assets subject to the receipt by
Horizon of a notification agreement satisfactory to Horizon.
     10. Reports and Other Documentation. Horizon shall furnish the Client daily
and monthly reports described in Horizon’s Form ADV, Part II and such other
reports as are agreed

-2-



--------------------------------------------------------------------------------



 



to between Horizon and the Client. The Client understands and agrees that, given
the relatively short-term nature of the securities utilized by Horizon,
Horizon’s reports to the Client will list securities held by the Client at cost
plus accrued interest rather than market value. The Client acknowledges that
market values of fixed-income securities fluctuate with changes in interest
rates and thus that market value may be higher or lower from time to time than
the cost plus accrued interest reported by Horizon. Horizon will furnish to the
Client the market value of any security held in the Client’s account upon
reasonable request. The Client hereby revocably waives the receipt of all
documents such as prospectuses, periodic shareholder reports, proxy materials,
and any other information and disclosure relating to the securities held in the
Client’s account which may be required to be delivered to the Client by
applicable laws or regulations, and authorizes Horizon and/or the Custodian to
receive such documents on behalf of the Client.. Furthermore, the Client hereby
revocably waives receipt of individual transaction confirmations and authorizes
and directs Horizon to instruct all brokers and dealers executing orders for the
Client to forward confirmations of those transactions to Horizon and/or the
Custodian. The Client will rely on periodic reports from Horizon to keep
informed of the status of the Client’s account. If the Client wishes, the Client
may revoke or modify this decision at any time by providing written notice to
Horizon. Following such notice, Horizon will instruct the brokers and dealers
executing orders for the Client’s account to send the Client individual
transaction confirmations and such other information required by the Client.
     11. Risk; No Assurance of Profits. The Client shall bear all risk of gain
or loss in its account. No assurance can be given that Horizon’s advice will
result in profits for the Client or that the Client will not incur losses.
     12. Limitation of Liability. Except as a direct result of Horizon’s
negligence, malfeasance or violation of this agreement or applicable law,
neither Horizon nor any of its principals, employees, agents or affiliates shall
be liable to the Client for any loss, cost, damage, expense, fine or penalty
occasioned by any act or omission or error of judgment of Horizon or any of its
principals, employees, agents or affiliates in connection with the performance
of services hereunder. Furthermore, Horizon shall neither be responsible for
delays in the transmission nor execution of instructions due to breakdown or
failure of transmission or communication facilities, or to any other cause of
causes beyond its reasonable control or anticipation. Horizon shall not be
responsible for any loss, damage, expense or claim arising from any act of
omission of the Custodian (or any replacement custodian) or any broker, dealer
or bank in connection herewith chosen in a commercially reasonable manner.
Notwithstanding the foregoing, the federal securities laws impose liabilities
under certain circumstances on persons who act in good faith and nothing herein
shall in any way constitute a waiver or limitation of any rights which the
Client might have under any federal securities laws.
     13. Indemnification. The Client shall indemnify and hold harmless Horizon
and its principals, employees, agents and affiliates against all losses, costs,
damages, expenses (including attorneys’ fees), fines or penalties (“Losses”)
arising out of or relating to this Agreement or the services performed
hereunder, unless such Losses directly arise out of or result from negligence,
malfeasance or a violation of this agreement or applicable law on the part of
Horizon or its principals, employees, agents or affiliates.

-3-



--------------------------------------------------------------------------------



 



     14. Independent Contractor. For all purposes of this Agreement, Horizon
shall be an independent contractor and not an employee or dependent agent of the
Client; nor shall anything herein be construed as making the Client a partner or
co-venturer with Horizon or any of its other clients. Except as provided in this
Agreement, Horizon shall not have any authority to bind, obligate or represent
the Client.
     15. Ownership of Advice; Confidentiality. All investment advice furnished
by Horizon to the Client or for the Client’s benefit shall remain property of
Horizon, shall be treated as confidential by the Client and shall not be used by
the Client or disclosed to third parties, except as required in connection with
the operation of the Client’s account or as required by law or by demand of any
regulatory or self-regulatory authority.
     16. Termination. The Agreement may be terminated by either party upon
thirty (30) days prior written notice to the other party.
     17. Representations. Each party hereby represents that it is duly
authorized and empowered to execute, deliver and perform this Agreement, that
such action does not conflict with or violate any provision of law, rule or
regulation, contract, deed of trust or other instrument to which it is a party
or to which any of its property is subject, and that this Agreement is its valid
and binding obligation enforceable in accordance with its terms. The Client
shall provide to Horizon, upon request, satisfactory evidence of its authority
to enter into this Agreement and the signatory’s authority to execute this
Agreement on the Client’s behalf.
     18. Additional Representations of the Client. The Client represents that it
has such financial resources and investment experience and knowledge in
financial, investment and business matters that it is capable of evaluating the
risks and merits of participating in Horizon’s investment program. The Client
represents that it understands the nature and risks of Horizon’s investment
approach, is satisfied that it has received adequate information and
opportunities to ask questions of and receive clarification from Horizon on all
matters it considers material to its engagement of Horizon and has relied solely
on Horizon’s Form ADV Part II and independent investigation made by it in
determining to engage Horizon. The Client further represents that investment
objectives and guidelines contained in Appendix 1 are in accordance with
applicable law, the Client’s constitutional documents, and all applicable
restrictions on the Client.
     19. Receipt of Form ADV, Part II. The Client acknowledges receipt of
Horizon’s current Form ADV, Part II at least 48 hours prior to entering into
this Agreement.
     20. Authorization. The Client hereby agrees to execute and authorizes
Horizon to execute any documents, including but not limited to repurchase
agreements, broker/dealer account agreements, limited powers of attorney and
account agreements with the Custodian (or any replacement custodian), which are
deemed by Horizon to be necessary for the consummation of the transactions
contemplated herein.
     21. Disclosures Regarding Horizon. Attached hereto as Appendix 3 is
disclosure regarding Horizon which has been approved for use in the Client’s
offering memoranda, listing particulars and similar marketing materials. The
Client agrees not to make any

-4-



--------------------------------------------------------------------------------



 



disclosures regarding Horizon that are materially different from or inconsistent
with the disclosures in Appendix 3 without the prior written approval of
Horizon. The Client acknowledges that Horizon shall not be liable for any
disclosures made by the Client other than those set forth in Appendix 3 or
otherwise approved in writing in advance of use by the Client.
     22. Notices. Any communications or notices provided for in this Agreement
shall be sent in writing to a party at the following address or such other
address as notified in writing by such party: in the case of Horizon, Horizon
Cash Management L.L.C., 325 West Huron, Suite 808, Chicago, Illinois 60610,
Attention: Pauline Modjeski, Facsimile No.: 312/335-8501; and in the case of the
Client, the address set forth in Appendix 2. All communications or notices sent
to such addresses or telecommunication numbers (or as otherwise directed by the
parties by notice hereunder) shall be effective upon receipt.
     23. Scope; Assignment. The provisions of this Agreement shall be continuous
and shall cover individually and collectively all accounts which the Client now
maintains or may in the future open or reopen with Horizon, and shall inure to
the benefit of Horizon and its successors and assigns and shall be binding upon
the Client and the estate, executors, administrators, successors and assigns of
the Client; provided, however, that no assignment (as that term is defined in
Section 202(a)(1) of the Investment Advisers Act of 1940) of this Agreement
shall be made by Horizon without the consent of the Client.
     24. Force Majeure. Neither party shall be liable for any delay or failure
to perform its obligations hereunder if such delay or failure is caused by an
unforeseeable event beyond the reasonable control of a party.
     25. Amendment; Waiver. Except as otherwise expressly provided herein, this
Agreement shall not be amended, nor shall any provision of this Agreement be
considered modified or waived, unless evidenced in writing signed by the party
to be charged with such amendment, waiver or modification. A waiver on one
occasion will not be deemed to be a waiver of the same or any other breach on a
future occasion.
     26. Governing Law. The provisions of this Agreement shall in all respects
be construed according to, and the rights and liabilities of the parties hereto
shall in all respects be governed by, the laws of the State of Illinois.
     27. Entire Agreement. This Agreement, together with the Appendices hereto,
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior communications, agreements,
understandings, representations, and warranties, whether oral or written,
between the parties hereto with respect to the subject matter hereof.
     28. Severability. Each provision of this Agreement is intended to be
severable from the others so that if any provision or term hereof is illegal or
invalid for any reason whatsoever, such illegality or invalidity shall not
affect the validity of the remaining provisions and terms hereof.

-5-



--------------------------------------------------------------------------------



 



     29. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     30. Captions. The captions of this Agreement are for convenience and ease
of reference only and in no way define, describe, extend, or limit the scope of
this Agreement or the intent of any of its provisions.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized officers as of the date first set forth above.

                      HORIZON CASH MANAGEMENT L.L.C.       Campbell Global Trend
Fund, L.P.,                 Global Trend Series (USD)                 by
Campbell & Company, Inc.,                 its General Partner    
 
                   
By:
  /s/ Jennifer Wenthen       By:   /s/ Thomas P. Lloyd    
 
                   
 
  Title: CFO           Title: General Counsel    
 
                   
 
          By:   /s/ Gregory T. Donovan    
 
                   
 
              Title: Chief Financial Officer    

Appendix 1
Investment Objectives
To achieve returns (net of any fees) in the range of 20-50 bps in excess of
prevailing rolling 90-day Treasury Bill rates without a significant increase in
risk to the Fund’s assets. Primary

-6-



--------------------------------------------------------------------------------



 



objective is preservation of principal and adequate liquidity to meet the needs
of the respective Fund.
Specific Investment Guidelines in Furtherance of Investment Objectives
See Appendix 4 for Investment Guidelines
Securities Eligible For Investment, subject to Investment Guidelines as stated
in Appendix 4.

þ    U.S. Treasury Securities & U.S. Government Agencies’ Securities   þ   
Repurchase Agreements — U.S. Treasury Securities & U.S. Government Agencies
Securities   þ    Corporate Issued Debt Securities   þ    Commercial Bank Issued
Securities

-7-



--------------------------------------------------------------------------------



 



Appendix 2
Part 1 — Client Information
Name Campbell Global Trend Fund, L.P., Global Trend Series (USD)
Address: 2850 Quarry Lake Drive
City: Baltimore

      State: Maryland   Zip: 21209

      Telephone Gregory Donovan   Fax (410) 413-2754

E-Mail greg.donovan@campbell.com
Tax I.D./Social Security No. 52-1426360
If client is a non-U.S. entity, an IRS form W-8 must be completed. o Please
check if non-U.S.
Authorized Persons

          Name   Title   Signature
 
       
Gregory Donovan
  Chief Financial Officer   /s/ Gregory T. Donovan
 
       
Brian Niemiec
  Director of Fund Accounting   /s/ Brian Niemiec

Part II — Other Information
Accountant: Deloitte & Touche LLP
Contact: Stephen Delaney, Partner
Address: 1700 Market Street
City: Philadelphia

      State: Pennsylvania   Zip: 19103

Telephone: (215) 246-2300
Fax
 
Send Duplicate Confirmations to Accounting Firm? Yes o No þ

-8-



--------------------------------------------------------------------------------



 



Appendix 3
Sample Disclosure Language
Version 1
The Company has appointed Horizon Cash Management L.L.C. as cash manager (the
“Cash Manager”) under the Investment Advisory Agreement dated January 7, 2011 to
manage and control the liquid assets of the Company including subscriptions
received from investors. The Cash Manager is incorporated in the State of
Illinois, U.S.A. and is registered as an investment adviser with the Securities
and Exchange Commission of the United States under the Investment Advisers Act
of 1940.
The Cash Manager is based in Chicago, Illinois, USA and specializes in providing
short-term, fixed income investment management to institutional investors. As of
January 7, 2011, the Cash Manager manages approximately $2.2 billion for over 40
clients world-wide. The Cash Manager structures customized portfolios by
applying fundamental yield curve and interest rate analysis to each client’s
unique cash flow needs, investment parameters and risk/return objectives. The
Cash Manager specializes in investments which are predominantly short-term in
maturity and high grade, high quality in nature with particular emphasis on U.S.
Treasury securities and U.S. Government Agencies’ issues.
The Company opened an account at the Custodian and has granted the Cash Manager
a limited power of attorney over such accounts. Such power of attorney gives the
Cash Manager authority to make certain investments on behalf of the Company
provided such investments are consistent with the investment approach of the
Company. Such investments include, but are not limited to, U.S. Treasury
securities, securities issued by U.S. Government Agencies, high quality
money-market securities and repurchase agreements. All securities purchased by
the Cash Manager on behalf of the Company or other liquid funds of the Company
will be held in its custody accounts at the custodian. The Cash Manager will
have no beneficial or other interest in the securities and cash in such custody
account.
The Cash Manager will use its best endeavors in the management of the assets of
the Company but provides no guarantee that any profit or interest will accrue to
the Company as a result of such management.
The Cash Manager and its principals, employees, agents and affiliates will be
indemnified out of the assets of the Company for all losses, costs, damages,
expenses (including attorneys’ fees) incurred in the performance of its duties
except for loss resulting from its gross negligence, malfeasance or a violation
of applicable law.
Version 2
The Directors have appointed Horizon Cash Management L.L.C., as the cash manager
(the “Cash Manager”) of the Company. The Cash Manager is incorporated in the
State of Illinois and is a registered Investment Adviser with the U.S.
Securities and Exchange Commission under the

-9-



--------------------------------------------------------------------------------



 



Investment Advisers Act of 1940. The Cash Manager was established in 1991 and as
of December 2010 managed approximately US$2.2 billion of client’s assets. The
Cash Manager does not guarantee any interest or profits will accrue on the
Company’s assets it manages. The Cash Manager will receive for its service an
annual fee of not greater than 0.25% payable monthly, computed daily on the
assets under its management.
Assets not maintained with the Prime Broker, and which are surplus to the margin
requirements, are held in a separate segregated account with the Custodian, as
described below, and are invested at the direction of the Cash Manager in U.S.
Treasury and U.S. Government Agencies’ issues, high quality money market
securities and repurchase agreements anticipated to earn interest, even after
pertinent management fees, comparable to or greater than can be obtained on
those Company assets, maintained by the Broker.

-10-



--------------------------------------------------------------------------------



 



Appendix 4
CAMPBELL & COMPANY, INC.
&
CAMPBELL & COMPANY INVESTMENT ADVISOR
CASH MANAGEMENT POLICY
Statement of Objectives and Investment Guidelines
For
Campbell Sponsored Funds
Originally adopted July 1, 2009,
Revisions Effective May 31, 2010
Version 1.4

-11-



--------------------------------------------------------------------------------



 



Cash Management Investment Guidelines

I.   INVESTMENT GUIDELINE PURPOSE:

  A.   Establish a clear understanding between the respective Campbell & Company
Inc. or Campbell & Company Investment Advisor Sponsored Funds (“Campbell Funds”)
and the third party cash manager (“Manager”) of the investment policies and
objectives of the assets directed to the Manager for cash management.     B.  
Outline an overall philosophy that is specific enough for the Manager to know
what is expected, but sufficiently flexible to allow for changing economic
conditions and securities markets.     C.   Provide risk preferences to guide
the Manager toward the long-term rate of return objectives, which serve as
standards for evaluating investment performance.     D.   Establish the
investment restrictions placed upon the Manager, and outline procedures for
policy and performance review. The Manager will have investment discretion for
the funds under its management subject to the limitations appearing herein.    
E.   Certain fund level assets under management may not warrant the cash
management program to be yield enhancing over the t-bill benchmark, currently
the threshold to consider implementing this program for each fund is
approximately $50,000,000.

II.   INVESTMENT OBJECTIVES:

  A.   For each of the Campbell Funds, excess cash collateral not required to be
held for margin purposes shall be invested consistent with the primary objective
of preservation of principal as well as the following general guidelines:

  1.   The Manager shall maintain a pool of liquid funds that is considered
sufficient to meet the cash demands of redemption activity or margin calls.    
2.   The remainder of the assets will be managed to produce the highest return
available, consistent with liquidity and quality constraints, given the
Manager’s outlook for interest rates and the economic environment.

III.   INVESTMENT RESTRCTIONS:

  A.   Campbell’s Risk Committee has adopted the following restrictions and
policies relating to the investment of the Campbell Fund assets. The policies
are fundamental and may not be changed without written approval of Campbell’s
Risk Committee.

  1.   No permitted investment may contain an embedded derivative of any kind
except; an otherwise permitted instrument may have an option to call in whole or
in part, at par.     2.   Repurchase Agreements are strictly prohibited
regardless of collateralization terms and Reverse Repo agreements are
prohibited, unless terms are fully collateralized with Treasury or Agency
Securities at a minimum of 102%, physical delivery (delivery vs. payment).    
3.   No instrument may contain interest-only payment features.

-12-



--------------------------------------------------------------------------------



 



  4.   No instrument may provide payments linked to a commodity currency,
reference instrument, index, or benchmark and it may not constitute a derivative
instrument. Securities with interest payments linked to Libor, Fed Funds and the
Prime rate are permissible investments.     5.   No interest payment on an
adjustable rate security, in any period, can be a negative amount.     6.   All
permitted investments are required to be governed by U.S. Law, Issuing entities
domiciled in the U.S. and securities U.S. Dollar based.     7.   No investment
should be greater than 10% of authorized program size.     8.   Purchase of
investments with a limit of 5% above par restriction on non-government
securities only.     9.   No investments in money market funds or related
equivalents, with the exception of Government money market funds only1.     10.
  Investments limited to no greater than 25% of any one industry.

  B.   The Manager may not:

  1.   Purchase any securities other than described under Section V, “Permitted
Investments,” and subject to the respective percentages outlined;     2.   Make
investments for the purpose of exercising control or management of an issuer;  
  3.   Purchase any securities on margin;     4.   Make short sales of
securities or maintain a short position or write, purchase or sell puts, calls,
straddles, spreads or combinations thereof;     5.   Make loans to other
persons, provided that the Manager may purchase money market securities or enter
into repurchase agreements;     6.   Mortgage, pledge, hypothecate or in any
manner transfer as security for indebtedness any securities owned or held;    
7.   Invest in securities (except for repurchase agreements and short term notes
purchased under 4(2)/144A program meeting all other criteria outlined in
Section V. E. ) with legal or contractual restrictions on resale or for which no
readily available market exists;     8.   Act as an underwriter of securities;
or     9.   Buy or sell any authorized investment when it is a party or any
related or affiliated party in the transaction on both sides.

IV.   ADDITIONAL CONSIDERATIONS:

  A.   In the event that the Manager purchases any security that violates the
guidelines at the time of purchase, Campbell’s Risk Committee will be notified
immediately and expects the Manager to remove the security from the portfolio as
soon as possible. Campbell’s Risk Committee may require the Manager to sell such
securities at a loss. The Manager will,

 

1   Government Money Market Fund should not be affiliated in any manner with
Manager.

-13-



--------------------------------------------------------------------------------



 



      however, absorb any investment losses or costs associated with the
purchase and sale of the security.     B.   In the event that the Manager holds
any security that violates the guidelines after the time of purchase, as the
result of a downgrade to below the specified purchase criteria, the Manager will
notify Campbell’s Risk Committee for consideration of a course of action.     C.
  In the event permitted investments are placed under review for downgrade,
holdings under this criterion will be discussed, at a minimum, on a quarterly
basis to assess if the investment should continue to be held.     D.   If
adjustment or market action impairs value by 1% of the portfolio value, Manager
has a duty to notify Risk Committee same business day.     E.   In the event the
issuer’s CDS widens by more than 15% intraday change based on the 5yr Credit
Default Swap price, the issuer will be reviewed by the Manager on a daily basis
prior to the commencement of additional issuer purchases.     F.   In the event
the issuer’s CDS widens by more than 25% intraday change based on the 5yr Credit
Default Swap price, the issuer may be removed from the buy list pending further
analysis to determine suitability of investment.

  1.   If a holder of issuer’s paper, Manager will notify Campbell’s Risk
Committee of the change immediately,     2.   Update Campbell’s Risk Committee
with current outlook and impact on portfolio,     3.   Suggest course of action,
    4.   Campbell Risk Committee will determine course of action.

V.   PERMITTED INVESTMENTS:       The following investments are permissible for
all Campbell Funds, subject to the percentage limitations contained herein,

  A.   US Government Securities

  1.   Restrictions: None     2.   Further Defined: Any security issued or
guaranteed as to principle and interest by the United States, or by a person
controlled or supervised and acting as an instrumentality of the Government of
the United States pursuant to authority granted by the Congress of the United
States. This shall include bank debt issued under the Temporary Liquidity
Guaranty Program (TLGP).

  B.   Government Agency Securities2

  1.   Restrictions: Short-term securities must be rated (A-1, P-1, F1, or
higher S&P, Moodys, Fitch, respectively) by a NRSRO.

 

2   Further defined, Debt securities issued by government-sponsored enterprises,
federal agencies, federal financing banks. If Federal guarantee is implied, will
need to be backed with credit lines from the Treasury.

-14-



--------------------------------------------------------------------------------



 



  2.   Any single issuer may not exceed 25% of the total value of the investment
portfolio relative to each legal entity. 3

  C.   Municipal Securities

  1.   Restrictions: Short-term securities must be rated at a minimum (A-1, P-1,
F1, S&P, Moodys, Fitch, respectively) by an NRSRO or one of the highest long
term rating categories (AA, Aa2, AA, S&P, Moodys, Fitch, respectively).     1.  
No more than 5% of the total value of the investment portfolio shall be invested
in any respective State or Local Government or General Obligation or any related
combination. 4     2.   Permitted investment also includes pre-refunded bonds
collateralized with U.S. Government securities (as referenced above) and will be
treated as U.S. Government securities for diversification standards.

  D.   Certificates of Deposit

  1.   Restrictions: Short-term securities must be rated at a minimum (A-1, P-1,
F1, S&P, Moodys, Fitch, respectively) by an NRSRO.     2.   Must be able to be
liquidated within one business day, or if not negotiable, must be redeemable at
the issued bank within one business day.     3.   Institutions : Issued or
endorsed by a bank, or a savings and loan association, organized and supervised
under federal or state laws.     4.   Any single issuer 5 may not exceed 5% of
total value of the investment portfolio relative to each legal entity.     5.  
The commercial paper or long-term debt instrument of the issuer of a certificate
of deposit or, if the issuer is part of a holding company system, its holding
company’s commercial paper or long-term debt instrument, must be rated at a
minimum (A-1, P-1, F1, S&P, Moodys, Fitch, respectively) of an NRSRO or one of
the two highest long-term ratings (AA-, Aa3, AA-, S&P, Moodys, Fitch,
respectively) of an NRSRO.

  E.   Commercial Paper (Including ABCP)

  1.   Restrictions: Short-term securities must be rated at a minimum (A-1, P-1,
F1, S&P, Moodys, Fitch, respectively) by an NRSRO; or rated at a minimum (A-2,
P-2, F2, S&P, Moodys, Fitch, respectively) by an NRSRO with a maximum maturity
of 30 days.

 

3   Investment portfolio is defined as the funds for each of the Campbell Funds
managed by the Manager; the limitation is defined as X percentage of this
investment portfolio.   4   For example, State of California bonds and Los
Angeles County GO bonds cannot total greater than 5% of the total value of the
investment portfolio for each of the Campbell Funds.   5   Treatment of
securities issued by affiliates. For purposes of determining compliance with the
concentration limits set forth within the investment guidelines, securities
issued by entities that are affiliated shall be aggregated and deemed the
securities of a single issuer. An affiliate includes parent companies, including
all entities through the ultimate holding company, subsidiaries to the lowest
level, and companies under common ownership of such parent company or
affiliates.

-15-



--------------------------------------------------------------------------------



 



  2.   Any single issuer6 may not exceed 5% of total value of the investment
portfolio relative to each legal entity, overnight investments may not exceed
10% of total value of the investment portfolio relative to each legal entity.  
  3.   Issued by a U.S. corporation or Non-U.S. corporation issuing debt through
its U.S. subsidiary.     4.   For off-shore accounts, maximum remaining maturity
is 183 days.

  F.   Corporate Debt Instruments

  1.   Restrictions: Short-term securities must be rated (A-1, P-1, F1, S&P,
Moodys, Fitch, respectively) by an NRSRO or at least one long term rating of
(AA-, Aa3, AA-, S&P, Moodys, Fitch, respectively).     2.   Issued by a U.S.
corporation or Non-U.S. corporation issuing debt through its U.S. subsidiary.  
  3.   Issued by Supranationals     4.   For off-shore accounts, maximum
remaining maturity is 183 days.     5.   Any single issuer7 may not exceed 5% of
total value of the investment portfolio relative to each legal entity.

VI.   MATURITY RESTRICTIONS:

  1.   The dollar weighted average time to maturity of the portfolio may not
exceed 12 months.     2.   No investment shall have a remaining maturity greater
than 24 months from the time of purchase.     3.   Maximum maturity

  1.   50% of the portfolio will mature in 6 months     2.   75% of the
portfolio will mature in 9 months

  4.   Maximum Exposure of

  1.   Certificates of Deposits will be 25% of the investment portfolio     2.  
Commercial Paper will be 50% of the investment portfolio     3.   Municipal
Securities will be 50% of the investment portfolio     4.   Corporate Bonds and
Notes will be 50% of the investment portfolio     5.   Asset Back Securities
will be 10% of the investment portfolio

VII.   STANDARDS OF PERFORMANCE:

  A.   The Manager is expected to produce a net return in the range of 15 to 50
basis points in excess of the rolling three-month Treasury Bill8, consistent
with the primary objectives of preservation of principal and liquidity. On a
quarterly basis, the Manager will discuss return expectations relative to the
current economic landscape which may include updating the range of performance.
    B.   The period for investment evaluation will be at least two years and
will normally include a market cycle. However, Campbell will have the discretion
to terminate the relationship at any time prior to the two year period.

 

6   Ibid.   7   Ibid.   8   Secondary Market Yield of 3-Month U.S. Treasury
Bills published by the St. Louis Federal Reserve Bank

-16-



--------------------------------------------------------------------------------



 



  C.   Investments purchased and held in the plan as of July 1, 2009 are
considered to be in grandfathered in terms of compliance with stated investment
guidelines, however the reinvestment of the maturity proceeds will need to be
invested in congruency with the stated investment guidelines.     D.   It is
required the Manager implement the proposed investment strategy within 60 days
of receipt of initial funds.     E.   The Manager is expected to act in a
prudent manner when considering informing Campbell’s Risk Committee of material
events related, but not limited to, the portfolio, Manager’s company, management
team or the ability to achieve the investment objectives within the stated
investment guidelines.

VIII.   REPORTING:       The Manager will provide quarterly reports
indicating:     

  a.   Portfolio composition for each major asset class at cost and market.    
b.   Portfolio characteristics (e.g. yield, duration, etc.)     c.   Summary of
results for most recent quarter, year-to-date, and since inception.

    Periodic meetings will be scheduled with the Manager. The agenda for these
meetings should include:

  a.   Presentation of investment results compared to prior forecasts and stated
objectives.     b.   Review of current investment strategies.     c.  
Discussion of any material changes in policy objectives, staffing, or business
conditions of the Manager.     d.   Update on the changes in the approved
security and executing broker —dealer listings.

    Reports from Custody will be discussed at a minimum on a quarterly basis
addressing the following topics:

  A.   Late Security Trades     B.   Breaks     C.   Operational Issues as
discussed with Custodian     D.   Findings related to compliance testing
relative to investment guidelines     E.   Individual security holdings at cost
and market.     F.   Transactions for the prior quarter by individual security.

    Campbell Funds will independently monitor the investment guidelines based on
information provided by the Custodian. It is required each Manager monitor the
investment guidelines on a pre-trade compliance basis.

-17-



--------------------------------------------------------------------------------



 



LIMITED POWER OF ATTORNEY
     We hereby constitute and appoint Horizon Cash Management L.L.C. (whose
signature appears below), our agent and attorney-in-fact, with full power and
authority to act for us and on our behalf to direct the purchase and sale of
securities for our account or accounts with you, however designated, and whether
presently open or hereafter opened.
     You are accordingly authorized and empowered to follow the instructions of
our said agent and attorney-in-fact in every respect with regard to any such
purchases or sales for our account(s) and we hereby ratify and confirm any and
all transactions effected in and for our account(s) by our said agent and
attorney-in-fact, and agreements entered into on our behalf by said agent and
attorney-in-fact, and agree to indemnify you and hold you free and harmless of
any loss, liability or damage by reason thereof.
     This power of attorney, authorization and indemnity is in addition to (and
in no way limits or restricts) any and all rights which you may have under any
other agreement or agreements between your firm and us or otherwise, and shall
inure and continue in favor of your present firm, its successors by merger,
consolidation or otherwise, and assigns.
     This power of attorney and authorization shall continue in full force and
effect, and you and your successors and assigns shall be indemnified in relying
thereon, until you shall receive written notice of revocation thereof, signed by
us, and such revocation or termination shall in no way affect the validity of
this power and our liability under the indemnity herein contained, with
reference to any transaction initiated by our agent and attorney-in-fact, prior
to the actual receipt by you of notice of such revocation or termination, as
above provided.
Dated this 7th day of January, 2011
WITNESS:
Horizon Cash Management LLC
Investment Advisor on behalf
of Clients

              Campbell Global Trend Fund, L.P., Global Trend Series (USD)      
Name of Agent
  Name of Client    
 
       
/s/ Jennifer Wenthen
  /s/ Thomas P. Lloyd   /s/Gregory T. Donovan
 
       
Authorized Signature
  Authorized Signature   Authorized Signature

-18-



--------------------------------------------------------------------------------



 



Letter of Acknowledgement

     
TO:
  Horizon Cash Management L.L.C.
 
   
FROM:
  Campbell Global Trend Fund, L.P., Global Trend Series (USD)
 
   
DATE:
  January 7, 2011

This is to acknowledge that as of this date we received and reviewed the
Form ADV Part II, Investment Advisory Agreement, Privacy Policy, Limited Power
of Attorney and descriptive brochure.
We have delineated our investment objectives in Appendix 1 of the Advisory
Agreement along with any specific guidelines we require. We have authorized
Horizon Cash Management L.L.C. to provide investment advisory services in
accordance with these objectives and guidelines.
We acknowledge that changes to the Agreement, objectives and guidelines as well
as wire transfer instructions must be made in writing.
We further acknowledge that any mention by Horizon of past results does not in
anyway guarantee future performance.

          Campbell Global Trend Fund, L.P.,
Global Trend Series (USD)     By   Campbell & Company, Inc.,         its General
Partner            By:   /s/ Thomas P. Lloyd         Title: General Counsel    
  Date:            By:   /s/ Gregory T. Donovan         Title: Chief Financial
Officer      

            Received: Horizon Cash Management L.L.C.           By:   /s/
Jennifer Wenthen       Date: 01/05/2011              

-19-



--------------------------------------------------------------------------------



 



Statement Request
Client Name: Campbell Global Trend Fund, L.P., Global Trend Series (USD)
Date: January 7, 2011
Account(s) #_____________________________________________
Please send my daily statements as follows:

             
 
  by mail        
 
           
 
  by e-mail        
 
           
 
  e-mail address        
 
           

Please send duplicate daily statements to the following persons:

                     
1)
        2 )        
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

                         
 
  by mail           by mail        
 
                       
 
  by e-mail           by e-mail        
 
                       
 
  e-mail address           e-mail address        
 
                       

 
Please send my monthly statement:

                 
by mail
               
 
               
by e-mail
      e-mail address        
 
               

Please send duplicate monthly statements to:

                     
1)
        2 )        
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

                     
by mail
          by mail        
 
                   
by e-mail
          by e-mail        
 
                   
e-mail address
          e-mail address        
 
                   

-20-



--------------------------------------------------------------------------------



 



HORIZON CASH MANAGEMENT, L.L.C.
PRIVACY POLICY NOTICE
Our Commitment to You
When you become a client of Horizon Cash Management, L.L.C. you entrust us with
not only your financial assets but also with private information about you. We
treat this information as confidential and recognize the importance of
protecting access to it.
The Type of Information We Collect About You
In the course of doing business with clients, we collect nonpublic information
about you. You typically provide private information when you become a client or
when you request a transaction that involves Horizon Cash Management. This
nonpublic information may include information regarding your name and address,
social security number, federal tax identification number, assets, income,
account balance, bank account information, clearing firm information, tax
information and investment activity.
What We Do With Your Private Information
We do not sell information about current or former clients to third parties, and
we do not disclose it to third parties unless requested by a client or necessary
to process a transaction, service an account, or as permitted or required by
law.
We may share information with companies that perform administrative services for
us. However, our contracts restrict the companies from using our client
information for any other purpose than that for which they have been hired.
How We Safeguard Your Personal Information
To protect your private information, we maintain physical, electronic and
procedural safeguards to guard your personal information including restricting
your personal information to our employees that need to know that information in
order to service your account. Our Privacy Policy, which applies to all
employees, restricts the use of client information and requires that it be held
in strict confidence. In fact, we require each new employee sign a
confidentiality agreement.
We’ll Keep You Informed
As required by federal law, we will notify you of our privacy policy annually.
In addition, we will tell you promptly if we change this policy.
Should you have any questions regarding our privacy policy, please contact us.
February 2010

-21-



--------------------------------------------------------------------------------



 



ACCOUNT OPENING CHECKLIST

1.   Documents required to be completed, signed and returned.

  o   Investment Advisory Agreement including execution page and completed
Appendices     o   Limited Power of Attorney     o   Letter of Acknowledgement  
  o   W-8 or W-9 whichever applicable     o   Statement Request Form

2.   Documents Required to be included in client’s file at Horizon

  o   Audited financial statement — current and previous year     o  
Descriptive information — fund prospectus, offering memorandum, annual report,
etc.

3.   Other

  o   Discuss with your clearing firm and pre-determine “sweep” levels

-22-